UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7386



WALLACE MITCHELL-EL,

                                              Plaintiff - Appellant,

          versus


YVONNE ELSWICK; GEORGE E. DEEDS; J. ARMEN-
TROUT, Assistant Warden Operations; RED ONION
STATE PRISON; EDWARD C. MORRIS, Deputy Direc-
tor; VIRGINIA DEPARTMENT OF CORRECTIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-83-7)


Submitted:   November 14, 2000           Decided:   February 28, 2001


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wallace Mitchell-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wallace Mitchell-El appeals a district court order denying his

motion for leave to file an amended complaint.    We have reviewed

the record and the district court’s order and find no reversible

error.   Accordingly, we affirm essentially on the reasoning of the

district court.   See Mitchell-El v. Elswick, No. CA-00-83-7 (W.D.

Va. Sept. 5, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2